Exhibit 10.2

COMCAST CORPORATION

2002 DEFERRED STOCK OPTION PLAN

ARTICLE 1 - CONTINUATION AND COVERAGE OF PLAN

1.1. Freeze of Plan.

(a) COMCAST CORPORATION, a Pennsylvania corporation, hereby amends, restates and
freezes the Comcast Corporation 2002 Deferred Stock Option Plan (the “Plan”),
effective October 7, 2008. The Plan was initially adopted effective
September 16, 1997 and was amended and restated effective June 21,
1999, December 19, 2000, November 29, 2001, April 29, 2002, November 18,
2002, February 26, 2003, July 30, 2003, January 30, 2004 and February 16, 2005.

(b) In order to preserve the favorable tax treatment available to deferrals that
were made under the Plan before January 1, 2005 in light of the American Jobs
Creation Act of 2004, IRS Notice 2005-1, and the regulations issued by the
Department of the Treasury thereunder (the “AJCA”), deferrals under the Plan of
amounts that were not earned and vested as of December 31, 2004 shall not be
permitted. Accordingly, notwithstanding anything in the Plan to the contrary, on
or after January 1, 2005, no Participant may make an Initial Election. Initial
Elections made by Participants before January 1, 2005 shall be honored only to
the extent that under Q-A 16(b) of IRS Notice 2005-1, the date of deferral is
treated as having occurred before January 1, 2005.

(c) Except as otherwise provided in Paragraph 2.31, amounts earned and vested
prior to January 1, 2005 are and will remain subject to the terms and conditions
of the Plan.

1.2. Plan Unfunded and Limited to Outside Directors and Select Group of
Management or Highly Compensated Employees. The Plan is unfunded and is
maintained primarily for the purpose of providing outside directors and a select
group of management or highly compensated employees the opportunity to defer
compensation otherwise payable to such outside directors and management or
highly compensated employees. The Plan provides an opportunity for outside
directors and management or highly compensated employees to defer the receipt of
Shares upon the exercise of Options and to convert the right to receive Shares
to the right to receive the cash value thereof as of the date of such
conversion, plus interest thereon from the date of such conversion, in
accordance with the terms of the Plan.

ARTICLE 2 - DEFINITIONS

2.1. “Account” means unfunded bookkeeping accounts established pursuant to
Section 5.1 and maintained by the Administrator in the names of the respective
Participants (a) to which Deferred Stock Units, dividend equivalents and
earnings on dividend equivalents shall be credited with respect to the portion
of the Account allocated to the Company Stock Fund and (b) to which an amount
equal to the Fair Market Value of Deferred Stock Units with respect to which a
Diversification Election has been made and interest thereon from the date of
such election shall be credited with respect to the portion of the Account
allocated to the Income Fund, and from which all amounts distributed pursuant to
the Plan shall be debited.



--------------------------------------------------------------------------------

2.2. “Active Participant” means:

(a) Each Participant who is in active service as an Outside Director;

(b) Each Participant who is actively employed by a Participating Company as an
Eligible Employee; and

(c) A Permitted Transferee of an individual described in Section 2.2(a) or
Section 2.2(b), if applicable.

2.3. “Administrator” means the Committee.

2.4. “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

2.5. “Annual Rate of Pay” means, as of any date, an employee’s annualized base
pay rate. An employee’s Annual Rate of Pay shall not include sales commissions
or other similar payments or awards.

2.6. “Applicable Interest Rate” means:

(a) Except as otherwise provided in Section 2.6(b), the Applicable Interest Rate
means 8% per annum, compounded annually as of the last day of the calendar year,
or such other interest rate established by the Administrator from time to time.
The effective date of any reduction in the Applicable Interest Rate shall not
precede the latest of (i) November 29, 2003, (ii) the 30th day following the
date of the Administrator’s action to establish a reduced rate or (ii) the lapse
of 24 full calendar months from the date of the most recent adjustment of the
Applicable Interest Rate by the Administrator.

(b) Effective for the period extending from a Participant’s employment
termination date to the date the Participant’s Account is distributed in full,
the Administrator, in its sole and absolute discretion, may designate the term
“Applicable Interest Rate” for such Participant’s Account to mean the lesser of
(i) the rate in effect under Section 2.6(a) or (ii) the Prime Rate plus one
percent, compounded annually as of the last day of the calendar year.
Notwithstanding the foregoing, the Administrator may delegate its authority to
determine the Applicable Interest Rate under this Section 2.6(b) to an officer
of the Company or committee of two or more officers of the Company.

2.7. “AT&T Broadband Transaction” means the acquisition of AT&T Broadband Corp.
(now known as Comcast Cable Communications Holdings, Inc.) by the Company.

2.8. “Beneficiary” means such person or persons or legal entity or entities,
including, but not limited to, an organization exempt from federal income tax
under section 501(c)(3) of the Code, designated by a Participant or Beneficiary
to receive benefits pursuant to the terms of the

 

-2-



--------------------------------------------------------------------------------

Plan after such Participant’s or Beneficiary’s death. If no Beneficiary is
designated by the Participant or Beneficiary or if no Beneficiary survives the
Participant or Beneficiary (as the case may be), the Participant’s Beneficiary
shall be the Participant’s Surviving Spouse if the Participant has a Surviving
Spouse and otherwise the Participant’s estate and the Beneficiary of a
Beneficiary shall be the Beneficiary’s Surviving Spouse if the Beneficiary has a
Surviving Spouse and otherwise the Beneficiary’s estate.

2.9. “Board” means the Board of Directors of the Company.

2.10. “Change of Control” means any transaction or series of transactions as a
result of which any Person who was a Third Party immediately before such
transaction or series of transactions owns then-outstanding securities of the
Company such that such Person has the ability to direct the management of the
Company, as determined by the Board in its discretion. The Board may also
determine that a Change of Control shall occur upon the completion of one or
more proposed transactions. The Board’s determination shall be final and
binding.

2.11. “Code” means the Internal Revenue Code of 1986, as amended.

2.12. “Comcast Option Plan or Plans” means the Comcast Corporation 1987 Stock
Option Plan, or the Comcast Corporation 2002 Stock Option Plan, the AT&T
Broadband Corp. Adjustment Plan, or any other incentive or non-qualified stock
option plan subsequently adopted by the Company or a Related Corporation.

2.13. “Comcast Plan” means any restricted stock, stock bonus, stock option or
other compensation plan, program or arrangement established or maintained by the
Company or an Affiliate, including, but not limited to this Plan, the Comcast
Corporation 2002 Restricted Stock Plan and the Comcast Option Plans.

2.14. “Committee” means the Compensation Committee of the Board of Directors of
the Company.

2.15. “Common Stock” means Company’s Class A Common Stock, par value $.01 per
share, including a fractional share.

2.16. “Company” means Comcast Corporation, a Pennsylvania corporation, as
successor to Comcast Corporation, including any successor thereto by merger,
consolidation, acquisition of all or substantially all the assets thereof, or
otherwise.

2.17. “Company Stock” means Common Stock or such other securities as may be
issued by the Company pursuant to adjustments as provided in Article 11.

2.18. “Company Stock Fund” means a hypothetical investment fund pursuant to
which Deferred Stock Units are credited with respect to an Option subject to an
Initial Election, and thereafter until the date of distribution or the effective
date of a Diversification Election, to the extent a Diversification Election
applies to such Deferred Stock Units, as applicable. The portion of a
Participant’s Account deemed invested in the Company Stock Fund shall be treated
as if such portion of the Account were invested in hypothetical shares of Common
Stock or Special Common Stock otherwise deliverable as Option Shares on the
exercise of an Option, and

 

-3-



--------------------------------------------------------------------------------

all dividends and other distributions paid with respect to Common Stock or
Special Common Stock were credited to the Income Fund, held uninvested in cash
and credited with interest at the Applicable Interest Rate as of the next
succeeding December 31 (to the extent the Account continues to be deemed
credited in the form of Deferred Stock Units through such December 31).

2.19. “Date of Grant” means the date as of which an Option is granted.

2.20. “Death Tax Clearance Date” means the date upon which a Deceased
Participant’s or a deceased Beneficiary’s Personal Representative certifies to
the Administrator that (a) such Deceased Participant’s or deceased Beneficiary’s
Death Taxes have been finally determined, (b) all of such Deceased Participant’s
or deceased Beneficiary’s Death Taxes apportioned against the Deceased
Participant’s or deceased Beneficiary’s Account have been paid in full and
(c) all potential liability for Death Taxes with respect to the Deceased
Participant’s or deceased Beneficiary’s Account has been satisfied.

2.21. “Death Taxes” means any and all estate, inheritance, generation-skipping
transfer, and other death taxes as well as any interest and penalties thereon
imposed by any governmental entity (a “taxing authority”) as a result of the
death of the Participant or the Participant’s Beneficiary.

2.22. “Deceased Participant” means:

(a) A Participant whose employment, or, in the case of a Participant who was an
Outside Director, a Participant whose service as an Outside Director, is
terminated by death;

(b) A Participant who dies following termination of active employment or active
service; or

(c) A Permitted Transferee of an individual described in Section 2.22(a) or
2.22(b), if applicable.

2.23. “Deferred Stock Units” mean the number of hypothetical Shares determined
as the excess of (a) the number of Option Shares over (b) the number of Other
Available Shares having a Fair Market Value as of the date of exercise of an
Option equal to the exercise price for such Option Shares (hereinafter referred
to in this Section 2.23 as the “Payment Shares”), as to which an Outside
Director, Former Outside Director, Eligible Employee, Former Eligible Employee
or Successor-in-Interest provides to the Company evidence of ownership of
sufficient Payment Shares to pay the exercise price for such Option Shares;
provided, however, that if the Option is for Common Stock, the Deferred Stock
Units shall be credited to the Participant’s Account as Deferred Common Stock
Units, and if the Option is for Special Common Stock, the Deferred Stock Units
shall be credited to the Participant’s Account as Deferred Special Common Stock
Units. Provision of a notarized statement under oath to the Company by the
Outside Director, Former Outside Director, Eligible Employee, Former Eligible
Employee or Successor-in-Interest attesting to the number of Payment Shares
owned by the Outside Director, Former Outside Director, Eligible Employee,
Former Eligible Employee or Successor-in-Interest and held by a securities
broker for the Outside Director, Former Outside Director, Eligible Employee,
Former Eligible Employee or Successor-in-Interest in “street name” or provision
of the

 

-4-



--------------------------------------------------------------------------------

certificate numbers to the Company by the Outside Director, Former Outside
Director, Eligible Employee, Former Eligible Employee or Successor-in-Interest
of the Payment Share stock certificates actually held by the Outside Director,
Former Outside Director, Eligible Employee, Former Eligible Employee or
Successor-in-Interest shall constitute acceptable evidence of ownership.

2.24. “Disabled Participant” means

(a) A Participant whose employment or, in the case of a Participant who is an
Outside Director, a Participant whose service as an Outside Director, is
terminated by reason of disability;

(b) A Participant who becomes disabled (as determined by the Committee)
following termination of active service;

(c) The duly-appointed legal guardian of an individual described in
Section 2.24(a) or 2.24(b) acting on behalf of such individual; or

(d) A Permitted Transferee of an individual described in Section 2.24(a) or
2.24(b), if applicable.

2.25. “Diversification Election” means a Participant’s election to have a
portion of the Participant’s Account credited in the form of Deferred Stock
Units under the Company Stock Fund deemed liquidated and credited thereafter
under the Income Fund, as provided in Section 5.2(b).

2.26. “Eligible Employee” means:

(a) Each employee of a Participating Company whose Annual Rate of Pay is
$200,000 or more as of both (i) the date on which an Initial Election is filed
with the Administrator and (ii) the first day of the calendar year in which such
Initial Election is filed

(b) Each employee of a Participating Company who has an Annual Rate of Pay of
$125,000 as of each of (i) June 30, 2002; (ii) the date on which an Initial
Election is filed with the Administrator and (iii) the first day of each
calendar year beginning after December 31, 2002.

(c) Each New Key Employee.

(d) Each other employee of a Participating Company who is designated by the
Committee, in its sole and absolute discretion, as an Eligible Employee.

2.27. “Fair Market Value.” (a) If Shares are listed on a stock exchange, Fair
Market Value shall be determined based on the last reported sale price of a
Share on the principal exchange on which Shares are listed on the date of
determination, or if such date is not a trading day, the next trading date.

 

-5-



--------------------------------------------------------------------------------

(b) If Shares are not so listed, but trades of Shares are reported on the Nasdaq
National Market, Fair Market Value shall be determined based on the last quoted
sale price of a Share on the Nasdaq National Market on the date of
determination, or if such date is not a trading day, the next trading date.

(c) If Shares are not so listed nor trades of Shares so reported, Fair Market
Value shall be determined by the Committee in good faith.

2.28. “Former Eligible Employee” means an individual who has ceased to be
actively employed by a Participating Company for any reason but who, immediately
preceding his termination of employment, was an Eligible Employee.

2.29. “Former Outside Director” means an individual who has ceased to be a
member of the Board, but who, immediately preceding his cessation of service as
a member of the Board was an Outside Director.

2.30. “Immediate Family” means an Outside Director’s, Former Outside Director’s,
Eligible Employee’s or Former Eligible Employee’s spouse and lineal descendants,
any trust all beneficiaries of which are any of such persons and any other
entity all members or owners of which are any of such persons.

2.31. “Income Fund” means a hypothetical investment fund pursuant to which the
Fair Market Value of Deferred Stock Units subject to a Diversification Election
is credited as of the effective date of such Diversification Election and as to
which interest is credited thereafter until the date of distribution at the
Applicable Interest Rate. In addition, the Income Fund shall also be deemed to
hold dividend equivalents and earnings on dividend equivalents credited to a
Participant’s Account as described in Section 2.1 and Section 2.18. Except as
otherwise provided in Section 3.8, and notwithstanding any other provision of
the Plan to the contrary, for purposes of determining the time and form of
payment of amounts credited to the Income Fund, the rules of the Comcast
Corporation 2005 Deferred Compensation Plan shall apply on the same basis as if
such amounts were credited to a participant’s account under such Deferred
Compensation Plan.

2.32. “Initial Election” means a written election on a form provided by the
Administrator, filed with the Administrator in accordance with Article 3,
pursuant to which an Outside Director, Former Outside Director, Eligible
Employee, Former Eligible Employee, Successor-in-Interest or Permitted
Transferee who:

(a) Elects, within the time or times specified in Article 3, to defer the
receipt of Shares pursuant to the exercise of all or part of an Option; and

(b) Designates the time that such Shares and any dividend equivalents shall be
distributed.

2.33. “New Key Employee” means each employee of a Participating Company:

(a) Who becomes an employee of a Participating Company and has an Annual Rate of
Pay of $200,000 or more as of his employment commencement date; and

 

-6-



--------------------------------------------------------------------------------

(b) Who has an Annual Rate of Pay that is increased to $200,000 or more and who,
immediately preceding such increase, was not an Eligible Employee.

2.34. “Normal Retirement” means:

(a) For a Participant who is an employee of a Participating Company immediately
preceding his termination of employment, a termination of employment that is
treated by the Participating Company as a retirement under its employment
policies and practices as in effect from time to time; and

(b) For a Participant who is an Outside Director immediately preceding his
termination of service, his normal retirement from the Board.

2.35. “Option” means a non-qualified stock option to purchase Shares granted
pursuant to an Comcast Option Plan; provided that each Option with a different
Date of Grant shall be considered a separate Option.

2.36. “Option Shares” mean the Shares that are subject to the portion of an
Option as to which an Initial Election or Subsequent Election is in effect as
adjusted to reflect a Share Withholding Election.

2.37. “Other Available Shares” means, as of any date, the sum of:

(a) the total number of Shares owned by a Participant that were not acquired by
such Participant pursuant to a Comcast Plan or otherwise in connection with the
performance of services to the Company or an Affiliate; plus

(b) the excess, if any, of:

(i) the total number of Shares owned by a Participant other than the Shares
described in Section 2.37(a); over

(ii) the excess, if any of:

(A) The sum of:

(1) The number of such Shares owned by such Participant for less than six
months; plus

(2) The number of such Shares owned by such Participant that has, within the
preceding six months, been the subject of a withholding certification under any
Comcast Plan; plus

(3) The number of such Shares owned by such Participant that has, within the
preceding six months, been received in exchange for Shares surrendered as
payment, in full or in part, or as to which ownership was attested to as
payment, in full or in part, of the exercise price for an option to purchase any
securities of the Company or an Affiliate of

 

-7-



--------------------------------------------------------------------------------

the Company, under any Comcast Plan, but only to the extent of the number of
Shares surrendered or attested to; plus

(4) The number of such Shares owned by such Participant as to which evidence of
ownership has, within the preceding six months, been provided to the Company in
connection with the crediting of Deferred Stock Units to such Participant’s
Account.

For purposes of this Section 2.37, a Share that is subject to a deferral
election pursuant to this Plan or another Comcast Plan shall not be treated as
owned by a Person until all conditions to the delivery of such Share have
lapsed. The number of Other Available Shares shall be determined separately for
Common Stock and Special Common Stock. For purposes of determining the number of
Other Available Shares, the term “Shares” shall also include the securities held
by a Participant immediately before the consummation of the AT&T Broadband
Transaction that became Common Stock and Special Common Stock as a result of the
AT&T Broadband Transaction.

2.38. “Outside Director” means a member of the Board, who is not an employee of
a Participating Company.

2.39. “Participant” means each Outside Director, Former Outside Director,
Eligible Employee, Former Eligible Employee, Successor-in-Interest or Permitted
Transferee who is the grantee or transferee of an Option that has made an
Initial Election or Subsequent Election and that has an undistributed amount
credited to an Account under the Plan.

2.40. “Participating Company” means Comcast Corporation and each Related
Corporation with respect to Comcast Corporation. Effective January 1, 2003,
“Participating Company” means the Company and each Related Corporation.

2.41. “Permitted Transferee” means a member of the Immediate Family of an
Outside Director, Former Outside Director, Eligible Employee or Former Eligible
Employee to whom the right to exercise an Option has been transferred pursuant
to an Comcast Option Plan.

2.42. “Person” means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.

2.43. “Personal Representative” means the executor, the administrator, or the
personal representative of a deceased individual’s estate.

2.44. “Plan” means the Comcast Corporation 2002 Deferred Stock Option Plan, as
set forth herein, and as amended from time to time.

2.45. “Prime Rate” means the annual rate of interest identified by PNC Bank as
its prime rate as of the first day of each calendar year.

2.46. “Related Corporation” means a subsidiary of Comcast Corporation or,
effective January 1, 2003, a subsidiary of the Company, as defined in section
424(f) of the Code.

 

-8-



--------------------------------------------------------------------------------

2.47. “Retired Participant” means a Participant who has terminated employment
pursuant to a Normal Retirement.

2.48. “Share” or “Shares.”

(a) Except as provided in this Section 2.48, a share or shares Common Stock or
Special Common Stock.

(b) The term “Share” or “Shares” also means such other securities issued by the
Sponsor as may be the subject of an adjustment under Section 11, or for purposes
of Section 2.37 and Section 10, as may have been the subject of a similar
adjustment under similar provisions of a Comcast Plan as now in effect or as may
have been in effect before the AT&T Broadband Transaction.

2.49. “Share Withholding Election” means a written election on a form provided
by the Administrator, filed with the Administrator in accordance with the rules
applicable to the filing of Initial Elections under Article 3, pursuant to which
an Eligible Employee, Former Eligible Employee, Successor-in-Interest or
Permitted Transferee elects to have the number of Shares deferred pursuant to
the exercise of all or part of an Option and credited under the Plan as Deferred
Stock Units adjusted so that Deferred Stock Units that would, but for a Share
Withholding Election, be credited to an Account under the Plan, shall be deemed
distributed pursuant to the Plan to satisfy applicable withholding tax
liabilities, as described in Section 10.2.

2.50. “Special Common Stock” means the Company’s Class A Special Common Stock,
par value $.01 per share, including a fractional share.

2.51. “Special Diversification Election” means a Diversification Election by a
Participant other than an Outside Director to have more than 40 percent of the
Deferred Stock Units credited to such Participant’s Account in the Company Stock
Fund that are attributable to any Option deemed liquidated and credited
thereafter under the Income Fund, as provided in Section 5.2(b), if (and to the
extent that) it is approved by the Administrator in accordance with
Section 5.2(b). An Outside Director may not make a Special Diversification
Election.

2.52 “Subsequent Election” means a written election on a form provided by the
Administrator, filed with the Administrator in accordance with Article 3,
pursuant to which a Participant or Beneficiary may elect to defer (or, in
limited cases, accelerate) the time of receipt of amounts credited to an Account
previously deferred in accordance with the terms of a previously made Initial
Election or Subsequent Election.

2.53 “Successor-in-Interest” means the Beneficiary of a deceased Former Outside
Director, a deceased Former Eligible Employee or another deceased Participant,
to whom the right to exercise an Option or the right to payment under the Plan
shall have passed, as applicable.

2.54 “Surviving Spouse” means the widow or widower, as the case may be, of a
Deceased Participant or a Deceased Beneficiary (as applicable).

2.55 “Terminating Event” means either of the following events:

 

-9-



--------------------------------------------------------------------------------

(a) the liquidation of the Company; or

(b) a Change of Control.

2.56 “Third Party” means any Person, together with such Person’s Affiliates,
provided that the term “Third Party” shall not include the Company or an
Affiliate of the Company.

ARTICLE 3 - INITIAL AND SUBSEQUENT ELECTIONS

3.1. Elections.

(a) Initial Elections. Each Outside Director, Former Outside Director, Eligible
Employee, Former Eligible Employee, Successor-in-Interest or Permitted
Transferee who is the grantee or transferee of an Option, shall have the right
to make an Initial Election to defer the receipt of Shares upon exercise of all
or part of such Option by filing an Initial Election at the time and in the
manner described in this Article 3. Unless otherwise specifically provided in
the Initial Election, following a Diversification Election, an Initial Election
shall apply to the portion of a Participant’s Account credited to the Income
Fund on the same basis as the portion of such Participant’s Account credited to
the Company Stock Fund.

(b) Subsequent Elections. Each Participant and Beneficiary shall have the right
to elect to defer (or, in limited cases, accelerate) the time of receipt of
amounts previously deferred in accordance with the terms of a previously made
Initial Election by filing a Subsequent Election at the time, to the extent, and
in the manner described in this Article 3. Unless otherwise specifically
provided in the Subsequent Election, a Subsequent Election shall apply to the
portion of a Participant’s Account credited to the Income Fund on the same basis
as the portion of such Participant’s Account credited to the Company Stock Fund.

3.2. Filing of Initial Election: General. An Initial Election shall be made on
the form provided by the Administrator for this purpose. No such Initial
Election shall be effective unless it is filed with the Administrator on or
before a date that is both (i) more than six (6) months prior to the exercise of
such Option and (ii) in the calendar year preceding the calendar year in which
such Option is exercised, provided that an Initial Election filed with the
Administrator on or before December 31, 1997, shall be effective with respect to
the exercise of any Option after December 31, 1997.

3.3. Options to which Initial Elections May Apply. A separate Initial Election
may be made for each Option, or a portion of such Option, with respect to which
an Outside Director, Former Outside Director, Eligible Employee, Former Eligible
Employee, Successor-in-Interest or Permitted Transferee desires to defer receipt
of Shares upon exercise of all or a portion of such Option. The failure of such
a Person to make an Initial Election with respect to an Option shall not affect
such Person’s right to make an Initial Election for any other Option.

3.4. Initial Election of Distribution Date. Each Participant who elects to defer
the receipt of Shares shall, on the Initial Election, also elect the
distribution date for such Shares or any corresponding amounts which may be
credited to the Income Fund following a Diversification Election; provided,
however, that subject to acceleration pursuant to Section 3.5(d),
Section 3.5(e), Section 3.6, Section 3.7, Section 3.8 or Section 7.1, no
distribution may be

 

-10-



--------------------------------------------------------------------------------

made earlier than January 2nd of the third calendar year beginning after the
date of the Initial Election nor later than January 2nd of the eleventh calendar
year beginning after the date of the Initial Election. The designation of the
distribution date may vary with each separate Initial Election.

3.5. Subsequent Elections.

(a) Active Participants. Each Active Participant who has made an Initial
Election, or who has made a Subsequent Election pursuant to this Section 3.5(a),
may elect to defer the time of payment of part or all of such Active
Participant’s Account for a minimum of two and a maximum of ten additional years
from the previously-elected payment date, by filing a Subsequent Election with
the Administrator on or before the close of business on June 30 of the calendar
year preceding the calendar year in which the distribution would otherwise be
made. The number of Subsequent Elections under this Section 3.5(a) shall not be
limited.

(b) Surviving Spouses.

(i) General Rule. A Surviving Spouse who is a Deceased Participant’s Beneficiary
may elect to defer the time of payment of any part or all of such Deceased
Participant’s Account the payment of which would be made neither within six
(6) months after, nor within the calendar year of, the date of such election.
Such election shall be made by filing a Subsequent Election with the
Administrator in which the Surviving Spouse shall specify the change in the time
of payment, which shall be no less than two nor more than ten years from the
previously-elected payment date, or such Surviving Spouse may elect to defer
payment until such Surviving Spouse’s death. A Surviving Spouse may make a total
of two (2) Subsequent Elections under this Section 3.5(b)(i) with respect to all
or any part of the Deceased Participant’s Account. Subsequent Elections pursuant
to this Section 3.5(b)(i) may specify different changes with respect to
different parts of the Deceased Participant’s Account.

(ii) Exception. Notwithstanding the above Section 3.5(b)(i), a Subsequent
Election may be made by a Surviving Spouse within sixty (60) days of the
Deceased Participant’s death; provided, however, such election may only be made
with respect to amounts which would not be paid under the Deceased Participant’s
election as in effect on the date of the Deceased Participant’s death until a
date which is at least six (6) months from the Deceased Participant’s date of
death. Such election shall be made by filing a Subsequent Election with the
Administrator in which the Surviving Spouse shall specify the change in the time
of payment, which shall be no less than two (2) nor more than ten (10) years
from the previously-elected payment date, or such Surviving Spouse may elect to
defer payment until such Surviving Spouse’s death. A Surviving Spouse may only
make one (1) Subsequent Election under this Section 3.5(b)(ii) with respect to
all or any part of the Deceased Participant’s Account. Such Surviving Spouse
may, however, make one additional Subsequent Election under Section 3.5(b)(i) in
accordance with the terms of Section 3.5(b)(i). The one (1) Subsequent Election
permitted under this Section 3.5(b)(ii) may specify different changes for
different parts of the Deceased Participant’s Account.

 

-11-



--------------------------------------------------------------------------------

(c) Beneficiary of a Deceased Participant Other Than a Surviving Spouse.

(i) General Rule. A Beneficiary of a Deceased Participant (other than a
Surviving Spouse) may elect to defer the time of payment, of any part or all of
such Deceased Participant’s Account the payment of which would be made neither
within six (6) months after, nor within the calendar year of, the date of such
election. Such election shall be made by filing a Subsequent Election with the
Administrator in which the Beneficiary shall specify the change in the time of
payment, which shall be no less than two (2) nor more than ten (10) years from
the previously-elected payment date. A Beneficiary may make one (1) Subsequent
Election under this Section 3.5(c)(i), with respect to all or any part of the
Deceased Participant’s Account. Subsequent Elections pursuant to this
Section 3.5(c)(i) may specify different changes for different parts of the
Deceased Participant’s Account.

(ii) Exception. Notwithstanding the above Section 3.5(c)(i), a Subsequent
Election may be made by a Beneficiary within sixty (60) days of the Deceased
Participant’s death; provided, however, such election may only be made with
respect to amounts which would not be paid under the Deceased Participant’s
election as in effect on the date of the Deceased Participant’s death until a
date which is at least six (6) months from the Deceased Participant’s date of
death. Such election shall be made by filing a Subsequent Election with the
Administrator in which the Beneficiary shall specify the change in the time of
payment, which shall be no less than two (2) nor more than ten (10) years from
the previously-elected payment date. A Beneficiary may make one (1) Subsequent
Election under this Section 3.5(c)(ii) with respect to all or any part of the
Deceased Participant’s Account. Subsequent Elections pursuant to this
Section 3.5(c)(ii) may specify different changes for different parts of the
Deceased Participant’s Account.

(d) Other Deferral and Acceleration by a Beneficiary. Any Beneficiary (other
than a Surviving Spouse who has made a Subsequent Election under Section 3.5(b)
or a Beneficiary who has made a Subsequent Election under Section 3.5(c)) may
elect to:

(i) Defer the time of payment of any part or all of the Deceased Participant’s
Account or deceased Beneficiary’s Account for one additional year from the date
payment would otherwise be made (provided that if a Subsequent Election is made
pursuant to this Section 3.5(d)(i), the Deceased Participant’s Account or
deceased Beneficiary’s Account shall be in all events distributed in full on or
before the fifth anniversary of the Deceased Participant’s or deceased
Beneficiary’s death); or

(ii) Accelerate the time of payment of a Deceased Participant’s Account or
deceased Beneficiary’s Account from the date or dates that payment would
otherwise be made to the date that is the later of (A) six (6) months after the
date of the Deceased Participant’s or deceased Beneficiary’s death and
(B) January 2nd of the calendar year beginning after the Deceased Participant’s
or deceased Beneficiary’s death, provided that if a Subsequent Election is made
pursuant to this Section 3.5(d)(ii), the Deceased Participant’s Account or
deceased Beneficiary’s Account shall be distributed in full on such accelerated
payment date.

A Subsequent Election pursuant to this Section 3.5(d) must be filed with the
Administrator within one hundred twenty (120) days following the Deceased
Participant’s or deceased

 

-12-



--------------------------------------------------------------------------------

Beneficiary’s death. One and only one Subsequent Election shall be permitted
pursuant to this Section 3.5(d) with respect to a Deceased Participant’s Account
or deceased Beneficiary’s Account, although if such Subsequent Election is filed
pursuant to Section 3.5(d)(i), it may specify different changes for different
parts of the Account.

(e) Acceleration by Disabled Participant or Permitted Transferee of Disabled
Participant. A Disabled Participant, or the Permitted Transferee of a Disabled
Participant if applicable, may elect to accelerate the time of payment of the
Disabled Participant’s Account from the date payment would otherwise be made to
January 2nd of the calendar year beginning after the Participant became
disabled. A Subsequent Election pursuant to this Section 3.5(e) must be filed
with the Administrator on or before the close of business on the later of
(i) the June 30 following the date the Participant becomes a Disabled
Participant if the Participant becomes a Disabled Participant on or before May 1
of a calendar year, (ii) the 60th day following the date the Participant becomes
a Disabled Participant if the Participant becomes a Disabled Participant after
May 1 and before November 2 of a calendar year or (iii) the December 31
following the date the Participant becomes a Disabled Participant if the
Participant becomes a Disabled Participant after November 1 of a calendar year.

(f) Retired Participants and Disabled Participants. The Committee may, in its
sole and absolute discretion, permit a Retired Participant or a Disabled
Participant to make a Subsequent Election to defer the time of payment of any
part or all of such Retired or Disabled Participant’s Account for a minimum of
two years and a maximum of ten additional years from the previously-elected
payment date, by filing a Subsequent Election with the Administrator on or
before the close of business on June 30 of the calendar year preceding the
calendar year in which the lump-sum distribution or initial installment payment
would otherwise be made. The number of Subsequent Elections under this
Section 3.5(f) shall be determined by the Committee in its sole and absolute
discretion.

(g) Retired Participant or Permitted Transferee of Retired Participant. A
Retired Participant (who has not been permitted to make a Subsequent Election
under Section 3.5(f)) or a Permitted Transferee of a Retired Participant may
elect to defer the time of payment of the Retired Participant’s Account for a
minimum of two additional years from the date payment would otherwise be made
(provided that if a Subsequent Election is made pursuant to this Section 3.5(g),
the Retired Participant’s Account shall be distributed in full on or before the
fifth anniversary of the Retired Participant’s Normal Retirement). A Subsequent
Election pursuant to this Section 3.5(g) must be filed with the Administrator on
or before the close of business on the later of (i) the June 30 following the
Participant’s Normal Retirement on or before May 1 of a calendar year, (ii) the
60th day following the Participant’s Normal Retirement after May 1 and before
November 2 of a calendar year or (iii) the December 31 following the
Participant’s Normal Retirement after November 1 of a calendar year.

(h) Disabled Participant or Permitted Transferee of Disabled Participant. A
Disabled Participant (who has not been permitted to make a Subsequent Election
under 3.5(f)) or a Permitted Transferee of a Disabled Participant may elect to
defer the time of payment of the Disabled Participant’s Account for a minimum of
two additional years from the date payment would otherwise be made (provided
that if a Subsequent Election is made pursuant to this Section 3.5(h), the
Disabled Participant’s Account shall be distributed in full on or before the

 

-13-



--------------------------------------------------------------------------------

fifth anniversary of the date the Participant became a Disabled Participant). A
Subsequent Election pursuant to this Section 3.5(h) must be filed with the
Administrator on or before the close of business on the later of (i) the June 30
following the date the Participant becomes a Disabled Participant if the
Participant becomes a Disabled Participant on or before May 1 of a calendar
year, (ii) the 60th day following the date the Participant becomes a Disabled
Participant if the Participant becomes a Disabled Participant after May 1 and
before November 2 of a calendar year or (iii) the December 31 following the date
the Participant becomes a Disabled Participant if the Participant becomes a
Disabled Participant after November 1 of a calendar year.

(i) Most Recently Filed Initial Election or Subsequent Election Controlling.
Subject to acceleration pursuant to Section 3.5(d), or 3.5(e), Section 3.6 or
7.1, no distribution of the amounts deferred pursuant to this Article 3 for any
calendar year shall be made before the distribution date designated by the
Participant or Beneficiary, Permitted Transferee or Successor-in-Interest, as
applicable, on the most recently filed Initial Election or Subsequent Election
with respect to each deferred amount.

3.6. Distribution in Full upon Terminating Event. The Company shall give
Participants at least thirty (30) days notice (or, if not practicable, such
shorter notice as may be reasonably practicable) prior to the anticipated date
of the consummation of a Terminating Event. The Company may, in its sole and
absolute discretion, provide in such notice that notwithstanding any other
provision of the Plan or the terms of any Initial or Subsequent Election, upon
the consummation of a Terminating Event, the Account balance of each Participant
shall be distributed in full and any outstanding Initial Elections or Subsequent
Elections shall be revoked.

3.7. Withholding and Payment of Death Taxes.

(a) Notwithstanding any other provisions of this Plan to the contrary, including
but not limited to the provisions of Article 3 and Article 7, or any Initial or
Subsequent Election filed by a Deceased Participant or a Deceased Participant’s
Beneficiary (for purposes of this Section, the “Decedent”), the Administrator
shall apply the terms of Section 3.7(b) to the Decedent’s Account unless the
Decedent affirmatively has elected, in writing, filed with the Administrator, to
waive the application of Section 3.7(b).

(b) Unless the Decedent affirmatively has elected, pursuant to Section 3.7(a),
that the terms of this Section 3.7(b) not apply:

(i) The Administrator shall prohibit the Decedent’s Beneficiary from taking any
action under any of the provisions of the Plan with regard to the Decedent’s
Account other than the Beneficiary’s making of a Subsequent Election pursuant to
Section 3.5;

(ii) The Administrator shall defer payment of the Decedent’s Account until the
later of the Death Tax Clearance Date and the payment date designated in the
Decedent’s Initial Election or Subsequent Election;

(iii) The Administrator shall withdraw from the Decedent’s Account such amount
or amounts as the Decedent’s Personal Representative shall certify to the

 

-14-



--------------------------------------------------------------------------------

Administrator as being necessary to pay the Death Taxes apportioned against the
Decedent’s Account; the Administrator shall remit the amounts so withdrawn to
the Personal Representative, who shall apply the same to the payment of the
Decedent’s Death Taxes, or the Administrator may pay such amounts directly to
any taxing authority as payment on account of Decedent’s Death Taxes, as the
Administrator elects;

(iv) If the Administrator makes a withdrawal from the Decedent’s Account to pay
the Decedent’s Death Taxes and such withdrawal causes the recognition of income
to the Beneficiary, the Administrator shall pay to the Beneficiary from the
Decedent’s Account, within thirty (30) days of the Beneficiary’s request, the
amount necessary to enable the Beneficiary to pay the Beneficiary’s income tax
liability resulting from such recognition of income; additionally, the
Administrator shall pay to the Beneficiary from the Decedent’s Account, within
thirty (30) days of the Beneficiary’s request, such additional amounts as are
required to enable the Beneficiary to pay the Beneficiary’s income tax liability
attributable to the Beneficiary’s recognition of income resulting from a
distribution from the Decedent’s Account pursuant to this Section 3.7(b)(iv);

(v) Amounts withdrawn from the Decedent’s Account by the Administrator pursuant
to Sections 3.7(b)(iii) and 3.7(b)(iv) shall be withdrawn from the portions of
Decedent’s Account having the earliest distribution dates as specified in
Decedent’s Initial Election or Subsequent Election; and

(vi) Within a reasonable time after the later to occur of the Death Tax
Clearance Date and the payment date designated in the Decedent’s Initial
Election or Subsequent Election, the Administrator shall pay the Decedent’s
Account to the Beneficiary.

3.8. Effect of Distribution within Five Years of Effective Date of
Diversification Election. If, pursuant to Section 3.1 through 3.7, Shares
distributable with respect to Deferred Stock Units credited to the Company Stock
Fund that are attributable to the Option as to which a Diversification Election
was made are distributed on or before the fifth anniversary of the effective
date of such Diversification Election (and, in the case of a Participant who is
a Successor-in-Interest or a Permitted Transferee, whether or not such
Diversification Election was made by a Participant’s predecessor-in-interest),
then, except as to the extent such distribution of amounts credited to the
Income Fund would constitute an impermissible acceleration of the time of
payment under Section 409A, or as may otherwise be provided by the Committee in
its sole and absolute discretion, the following percentage of the Participant’s
Account credited to the Income Fund and attributable to such Diversification
Election shall be distributed simultaneously with such Shares, without regard to
any election to the contrary:

 

Time that Shares are Distributable

   Distributable Percentage of
Corresponding Income Fund
Amount

On or before the third anniversary of a Diversification Election

   60%

 

-15-



--------------------------------------------------------------------------------

Time that Shares are Distributable

   Distributable Percentage of
Corresponding Income Fund
Amount

After the third anniversary of a Diversification Election and on or before the
fourth anniversary of a Diversification Election

   40%

After the fourth anniversary of a Diversification Election and on or before the
fifth anniversary of a Diversification Election

   20%

After the fifth anniversary of a Diversification Election

   0%

ARTICLE 4 - MANNER OF DISTRIBUTION

4.1. Manner of Distribution.

(a) Deferred Stock Units credited to an Account shall be distributed in a lump
sum in shares of Common Stock and/or Special Common Stock, as applicable.
Dividend equivalents shall be distributed in a lump sum in cash. Amounts
credited to the Income Fund pursuant to a Diversification Election shall be
distributed in a lump sum in cash.

(b) Notwithstanding any Initial Election or Subsequent Election or any other
provision of the Plan to the contrary, following a Participant’s termination of
employment for any reason, if the amount credited to the Participant’s Account
has a value of $25,000 or less, the Administrator may, in its sole discretion,
direct that such amount be distributed to the Participant (or Beneficiary, as
applicable) in one lump sum payment; provided, however, that this Section 4.1(b)
shall not apply to any amount credited to a Participant’s Account until the
expiration of the deferral period applicable under any Initial Election or
Subsequent Election in effect as of April 29, 2002.

ARTICLE 5 - BOOK ACCOUNTS

5.1. Account. An Account shall be established for each Outside Director, Former
Outside Director, Eligible Employee, Former Eligible Employee,
Successor-in-Interest or Permitted Transferee when such Person becomes a
Participant. Deferred Stock Units shall be credited to the Account as of the
date of exercise of an Option as to which an Initial or Subsequent Election is
in effect. Each Deferred Stock Unit that represented a hypothetical share of
Comcast Corporation Class A Common Stock, par value $1.00 immediately before the
consummation of the AT&T Broadband Transaction shall be treated as a
hypothetical share of Common Stock. Each Deferred Stock Unit that represented a
hypothetical share of Comcast Corporation Class A Special Common Stock, par
value $1.00 shall be treated as a hypothetical share of Special Common Stock. To
the extent an Account is deemed invested in the Income Fund, the Administrator
shall credit earnings with respect to such Account at the Applicable Interest
Rate, as further provided in Section 5.2.

 

-16-



--------------------------------------------------------------------------------

5.2. Crediting of Income, Gains and Losses on Accounts.

(a) In General. Except as otherwise provided in this Section 5.2, the value of a
Participant’s Account as of any date shall be determined as if it were invested
in the Company Stock Fund.

(b) Diversification Elections.

(i) In General. A Diversification Election shall be available (A) at any time
that a Registration Statement filed under the Securities Act of 1933, as amended
(a “Registration Statement”), is effective with respect to the Plan and (B) with
respect to a Special Diversification Election, if and to the extent that the
opportunity to make such a Special Diversification Election has been approved by
the Administrator. No approval is required for a Diversification Election other
than a Special Diversification Election.

(ii) Administrator Approval of Special Diversification Elections. The
opportunity to make a Special Diversification Election and the extent to which a
Special Diversification Election applies to Deferred Stock Units credited to the
Company Stock Fund may be approved or rejected by the Administrator in its sole
discretion. A Special Diversification Election shall only be effective if (and
to the extent) approved by the Administrator.

(iii) Conversion of Deferred Stock Units to Cash Equivalents. Each Participant
who is an Outside Director, Former Outside Director, Eligible Employee, Former
Eligible Employee, Successor-in-Interest or Permitted Transferee may make a
Diversification Election to convert up to 40 percent (or in the case of a
Special Diversification Election, up to the approved percentage) of Deferred
Stock Units credited to the Company Stock Fund that are attributable to any
Option to the Income Fund. No deemed transfers shall be permitted from the
Income Fund to the Company Stock Fund. Diversification Elections under this
Section 5.2(b) shall be prospectively effective on the later of (A) the date
designated by the Participant on a Diversification Election filed with the
Administrator or (B) the business day next following the lapse of six months
from the date Deferred Stock Units subject to the Diversification Election are
credited to the Participant’s Account.

(c) Timing of Credits. Account balances subject to a Diversification Election
under Section 5.2(b) shall be deemed transferred from the Company Stock Fund to
the Income Fund as of the effective date of such Diversification Election. The
value of amounts deemed invested in the Income Fund immediately following the
effective date of a Diversification Election shall be based on hypothetical
sales of Company Stock underlying liquidated Deferred Stock Units at Fair Market
Value as of the effective date of a Diversification Election.

5.3. Status of Deferred Amounts. Regardless of whether or not the Company is a
Participant’s employer, all amounts deferred under this Plan shall continue for
all purposes to be a part of the general funds of the Company.

5.4. Participants’ Status as General Creditors. Regardless of whether or not the
Company is a Participant’s employer, an Account shall at all times represent a
general obligation of the Company. The Participant shall be a general creditor
of the Company with respect to this obligation, and shall not have a secured or
preferred position with respect to the Participant’s

 

-17-



--------------------------------------------------------------------------------

Accounts. Nothing contained herein shall be deemed to create an escrow, trust,
custodial account or fiduciary relationship of any kind. Nothing contained
herein shall be construed to eliminate any priority or preferred position of a
Participant in a bankruptcy matter with respect to claims for wages.

ARTICLE 6 - NONALIENATION OF BENEFITS

6.1. Alienation Prohibited. Except as otherwise required by applicable law, the
right of any Participant or Beneficiary to any benefit or interest under any of
the provisions of this Plan shall not be subject to encumbrance, attachment,
execution, garnishment, assignment, pledge, alienation, sale, transfer, or
anticipation, either by the voluntary or involuntary act of any Participant or
any Participant’s Beneficiary or by operation of law, nor shall such payment,
right, or interest be subject to any other legal or equitable process.

ARTICLE 7 - DEATH OF PARTICIPANT

7.1. Death of Participant. Except as provided in Section 3.7, a Deceased
Participant’s Account shall be distributed in accordance with the last Initial
Election or Subsequent Election made by the Deceased Participant before the
Deceased Participant’s death, unless the Deceased Participant’s Surviving
Spouse, Permitted Transferee, Successor-in-Interest or Beneficiary timely elects
to accelerate or defer the time of payment pursuant to Section 3.5(b),
Section 3.5(c), Section 3.5(d), Section 3.5(e), or Section 3.5(f).

7.2. Designation of Beneficiaries. Each Participant and Beneficiary shall have
the right to designate one or more Beneficiaries to receive distributions in the
event of the Participant’s or Beneficiary’s death by filing with the
Administrator a Beneficiary designation on the form provided by the
Administrator for such purpose. The designation of a Beneficiary or
Beneficiaries may be changed by a Participant or Beneficiary at any time prior
to such Participant’s or Beneficiary’s death by the delivery to the
Administrator of a new Beneficiary designation form.

ARTICLE 8 - INTERPRETATION

8.1. Authority of Committee. The Committee shall have full and exclusive
authority to construe, interpret and administer this Plan and the Committee’s
construction and interpretation thereof shall be binding and conclusive on all
persons for all purposes.

8.2. Claims Procedure. If an individual (hereinafter referred to as the
“Applicant,” which reference shall include the legal representative, if any, of
the individual) does not receive timely payment of benefits to which the
Applicant believes he is entitled under the Plan, the Applicant may make a claim
for benefits in the manner hereinafter provided.

An Applicant may file a claim for benefits with the Administrator on a form
supplied by the Administrator. If the Administrator wholly or partially denies a
claim, the Administrator shall provide the Applicant with a written notice
stating:

(a) The specific reason or reasons for the denial;

 

-18-



--------------------------------------------------------------------------------

(b) Specific reference to pertinent Plan provisions on which the denial is
based;

(c) A description of any additional material or information necessary for
Applicant to perfect the claim and an explanation of why such material or
information is necessary; and

(d) Appropriate information as to the steps to be taken in order to submit a
claim for review.

Written notice of a denial of a claim shall be provided within 90 days of the
receipt of the claim, provided that if special circumstances require an
extension of time for processing the claim, the Administrator may notify the
Applicant in writing that an additional period of up to 90 days will be required
to process the claim.

If the Applicant’s claim is denied, the Applicant shall have 60 days from the
date of receipt of written notice of the denial of the claim to request a review
of the denial of the claim by the Administrator. Request for review of the
denial of a claim must be submitted in writing. The Applicant shall have the
right to review pertinent documents and submit issues and comments to the
Administrator in writing. The Administrator shall provide a written decision
within 60 days of its receipt of the Applicant’s request for review, provided
that if special circumstances require an extension of time for processing the
review of the Applicant’s claim, the Administrator may notify the Applicant in
writing that an additional period of up to 60 days shall be required to process
the Applicant’s request for review.

It is intended that the claims procedures of this Plan be administered in
accordance with the claims procedure regulations of the Department of Labor set
forth in 29 CFR § 2560.503-1.

Claims for benefits under the Plan must be filed with the Administrator at the
following address:

Comcast Corporation

1500 Market Street

Philadelphia, PA 19102

Attention: General Counsel

ARTICLE 9 - AMENDMENT OR TERMINATION

9.1. Amendment or Termination. The Company, by action of the Board or by action
of the Committee, shall have the right at any time, or from time to time, to
amend or modify this Plan. The Company, by action of the Board, shall have the
right to terminate this Plan at any time.

ARTICLE 10 - WITHHOLDING OF TAXES ON EXERCISE OF OPTION

10.1. In General. Whenever the Company proposes or is required to credit
Deferred Stock Units to an Account in connection with the exercise of an Option,
the Company shall have the right to require the Participant to remit to the
Company an amount sufficient to satisfy any

 

-19-



--------------------------------------------------------------------------------

federal, state and local withholding tax requirements prior to the date on which
Deferred Stock Units shall be deemed credited to the Account, or take any action
whatever that it deems necessary to protect its interests with respect to tax
liabilities. The Company’s obligation to credit Deferred Stock Units to an
Account on the exercise of an Option subject to an Initial or Subsequent
Election shall be conditioned on the Participant’s compliance, to the Company’s
satisfaction, with any withholding requirement. Except as otherwise provided in
Section 10.2, the Company shall satisfy all applicable withholding tax
requirements by withholding tax from other compensation payable by the Company
to the Participant, or by the Participant’s delivery of cash or other property
acceptable to the Company having a value equal to the applicable withholding
tax.

10.2. Share Withholding Election. With respect to any Option subject to an
Initial Election, an Eligible Employee, Former Eligible Employee,
Successor-in-Interest or Permitted Transferee may elect to have the number of
Option Shares determined such that Shares subject to such Option are withheld by
the Company to the extent necessary to satisfy any withholding tax liabilities
incurred in connection with the exercise of such Option. The number of Shares
subject to an Option to be withheld pursuant to such a Share Withholding
Election shall have a Fair Market Value approximately equal to the sum of:

(a) The minimum amount of withholding taxes required to be withheld by the
Company under applicable law, plus

(b) Either (i) the minimum amount of withholding taxes arising because of the
recognition of income (and consequent non-deferral of income) with respect to
such withheld Shares, or (ii) the amount of withholding taxes arising because of
the recognition of income (and consequent non-deferral of income) with respect
to such withheld Shares, calculated at the highest applicable marginal tax
rates, as indicated on the Share Withholding Election.

Notwithstanding any other provision of the Plan or the terms of any Initial or
Subsequent Election, the number of Deferred Stock Units credited to
Participants’ Accounts shall be adjusted appropriately to reflect the
withholding of Shares pursuant to such Share Withholding Elections.

ARTICLE 11 - CAPITAL ADJUSTMENTS

11.1. Capital Adjustments. In the event that the Common Stock or Special Common
Stock is changed into, or exchanged for, a different number or kind of shares of
stock or other securities of the Company, whether through merger, consolidation,
reorganization, recapitalization, stock dividends, stock split-ups or other
substitution of securities of the Company, the Committee shall make appropriate
equitable anti-dilution adjustments to the number of Deferred Stock Units
credited to Participants’ Accounts. The Committee’s adjustment shall be
effective and binding for all purposes of the Plan.

ARTICLE 12 - MISCELLANEOUS PROVISIONS

12.1. No Right to Continued Employment. Nothing contained herein shall be
construed as conferring upon any Participant the right to remain in service as
an Outside Director or in the employment of a Participating Company as an
executive or in any other capacity.

 

-20-



--------------------------------------------------------------------------------

12.2. Expenses of Plan. All expenses of the Plan shall be paid by the
Participating Companies.

12.3. Gender and Number. Whenever any words are used herein in any specific
gender, they shall be construed as though they were also used in any other
applicable gender. The singular form, whenever used herein, shall mean or
include the plural form, and vice versa, as the context may require.

12.4. Law Governing Construction. The construction and administration of the
Plan and all questions pertaining thereto, shall be governed by the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), and other
applicable federal law and, to the extent not governed by federal law, by the
laws of the Commonwealth of Pennsylvania.

12.5. Headings Not a Part Hereof. Any headings preceding the text of the several
Articles, Sections, subsections, or paragraphs hereof are inserted solely for
convenience of reference and shall not constitute a part of the Plan, nor shall
they affect its meaning, construction, or effect.

12.6. Severability of Provisions. If any provision of this Plan is determined to
be void by any court of competent jurisdiction, the Plan shall continue to
operate and, for the purposes of the jurisdiction of that court only, shall be
deemed not to include the provision determined to be void.

12.7. Expiration of Options. Notwithstanding any provision of the Plan or an
Initial or Subsequent Election, no Initial or Subsequent Election shall be
effective with respect to an Option that has expired. In addition, no provision
of the Plan or an Initial or Subsequent Election shall be construed to extend
the expiration date of any Option.

ARTICLE 13 - EFFECTIVE DATE

13.1. Effective Date. The effective date of this amendment and restatement of
the Plan shall be October 7, 2008.

IN WITNESS WHEREOF, COMCAST CORPORATION has caused this Plan to be executed by
its officers thereunto duly authorized, and its corporate seal to be affixed
hereto, as of the 7th day of October, 2008.

 

COMCAST CORPORATION BY:  

/s/ David L. Cohen

ATTEST:  

/s/ Arthur R. Block

 

-21-